DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1-4, 8-14, 18-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as modified on 4/20/2021. Examiner previously objected to claim 7 and Applicant has amended claim 1 to incorporate claim 5-7. The limitations, “send echo request messages”, wherein the echo request messages comprise first and second test message, where the first test message includes a first amount of data, and the second test message includes a second amount of data exceeding the first amount of data”, and “perform an averaging operation over said number of times to determine an estimated average throughput as:  
    PNG
    media_image1.png
    56
    466
    media_image1.png
    Greyscale
 
and determine an estimated maximum throughput as: Appl. No.: 16/489,249 Amdt. Dated: April 20, 2021 Reply to Office Action of January 22, 2021 Page 3 of 10 
    PNG
    media_image2.png
    56
    462
    media_image2.png
    Greyscale
.
The above limitations in combination with the other limitations of the independent claim overcome the prior art and place the case in condition for allowance.
Examiner cites Ruutu et al. (“Ruutu”) (US 20050102391 A1) ¶0020-24, sender sends a first packet in order to receive a second packet to measure delay, ¶0025 another pair of packets comprising second uplink packet are exchanged with different size from first uplink packet for the packet sent by the sender in a network via a link see Figure 1A-1B, and see ¶0023-31, ¶0031, step 26 of Figure 2 where Gunawardena et al. (US 20040243335 A1) which teaches various equations taking into account packet size differences and round-trip times, and see ¶0065-66 of Taylor et al. US 20080101277 A1 with equations for bandwidth including 2 x residual divided by difference in round trips. The round trips in the denominator are different than those claimed however and in combination with the other limitations of the claimed invention, these references fail to read on the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JAY L VOGEL/Examiner, Art Unit 2478